          Case 1:20-cv-02612-JPB Document 25-1 Filed 10/02/20 Page 1 of 11




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

    MATTHEW BOWMAN, on behalf of
    himself and all others similarly
    situated,

           Plaintiff,                                CIVIL ACTION FILE

    v.                                               NO. 1:20-cv-02612-JPB

    UNTERMAN FOR CONGRESS, INC.
    and BATTLEGROUND CONNECT,
    INC.,

           Defendants.


         BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS

                                 INTRODUCTION

          According to his Complaint, Plaintiff received one text message from

Senator Renee Unterman’s (“Sen. Unterman”) congressional campaign, sent a

one-word “stop” response, received confirmation that he would not receive

any more messages from the campaign, and never received anything further.

Based on these facts alone, Plaintiff literally “made a federal case out of it,” 1



1According to Lawtalk: The Unknown Stories Behind Familiar Legal
Expressions (Yale University Press 2011), the phrase “making a federal case
out of it” was first used in the mid-1940s in a comedy sketch by Jimmy
Durante and was later picked up on Milton Berle’s early television show. See

                                          1
      Case 1:20-cv-02612-JPB Document 25-1 Filed 10/02/20 Page 2 of 11




retaining counsel, filing this lawsuit, and seeking to certify a class to obtain

monetary relief from Sen. Unterman’s campaign committee and a vendor—

but he failed to properly bring this case to Court.

      A single text message is not a concrete injury for purposes of standing,

as the Eleventh Circuit found last year. Further, he has not properly invoked

federal-court jurisdiction because the text messages about which he

complains were sent with human intervention, commonly referred to as

“peer-to-peer” messaging. If Plaintiff wishes to outlaw peer-to-peer text

messages, he should seek the intervention of Congress, not this Court.

                      PROCEDURAL BACKGROUND

      Sen. Unterman was a candidate for Congress in the June 9, 2020

primary election. The primary was bitter—and marked by anonymous

attacks on Sen. Unterman’s appearance, ethics, and mental capacity. See,

e.g., Atlanta Journal Constitution, The Jolt: A ‘bimbo’ eruption in a GOP

congressional race (April 20, 2020), https://www.ajc.com/blog/politics/the-jolt-

bimbo-eruption-gop-congressional-race/JvEhNinODI28OcLf1EFUUL/;

Charlie Harper, The Dehumanization of Renee Unterman (May 28, 2020),



Michael Pollak, N.Y. Times, Answers to Questions about New York (July 27,
2012), available at https://www.nytimes.com/2012/07/29/nyregion/answers-to-
questions-about-new-york.html

                                        2
      Case 1:20-cv-02612-JPB Document 25-1 Filed 10/02/20 Page 3 of 11




https://www.georgiapol.com/2020/05/28/the-dehumanization-of-renee-

unterman/ Ten days after that election was over and Sen. Unterman did not

secure the Republican nomination for the general election, Plaintiff filed this

lawsuit, apparently seeking to continue the attacks on Sen. Unterman. 2 [Doc.

1].

      Following the filing of Sen. Unterman’s motion to dismiss 3 [Doc. 9-1],

Plaintiff amended his complaint, dropping Sen. Unterman individually and

instead naming her campaign committee and a campaign vendor. [Doc. 10].

More than a month later, Plaintiff requested summons for the new parties

[Docs. 15, 17].

              ARGUMENT AND CITATION OF AUTHORITY

      A complaint must be dismissed under Fed. R. Civ. P. 12(b)(1) if it has

not alleged a sufficient basis for subject-matter jurisdiction. Stalley v.

Orlando Reg’l Healthcare Sys., 524 F.3d 1229, 1232 (11th Cir. 2008). This


2 A search of ECF does not reveal any other lawsuits Plaintiff filed against
campaigns that utilized peer-to-peer text messaging—a platform that is
widely used by candidates and political parties. NPR, From Get-Out-To-Vote
to Text-Out-To-Vote: The Rise of Peer-To-Peer Texting (November 18, 2018)
https://www.npr.org/2018/11/22/669591667/from-get-out-to-vote-to-text-out-
to-vote-the-rise-of-peer-to-peer-texting

3Because the same issues arise in this motion to dismiss as in the motion to
dismiss previously filed, this motion incorporates by reference Exhibits C and
D from that motion, [Docs. 9-4 and 9-5].

                                        3
      Case 1:20-cv-02612-JPB Document 25-1 Filed 10/02/20 Page 4 of 11




Court must address threshold issues of jurisdiction 4 and standing before

considering dismissal on the merits. Georgia Shift v. Gwinnett Cty., No. 1:19-

cv-01135-AT, 2020 U.S. Dist. LEXIS 31407, at *7 (N.D. Ga. Feb. 12, 2020).

      Fed. R. Civ. P. 12(b)(1) allows facial attacks and factual attacks to

subject matter jurisdiction:

      ‘Facial attacks’ on the complaint ‘require the court merely to look
      and see if the plaintiff has sufficiently alleged a basis of subject
      matter jurisdiction[.] . . . ‘Factual attacks,’ on the other hand,
      challenge the existence of subject matter jurisdiction in fact,
      irrespective of the pleadings, and matters outside the pleadings,
      such as testimony and affidavits, are considered.”

Lawrence v. Dunbar, 919 F.2d 1525, 1528-29 (11th Cir. 1990) citing

Mortensen v. First Fed. Sav. & Loan Ass’n, 540 F.2d 884, 891 (3d Cir. 1977).

      Finally, to survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a

complaint must “state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). The complaint must show “more

than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v.

Iqbal, 556 U.S. 662, 677 (2009). While this Court must assume the veracity of

well-pleaded factual allegations, it need not accept legal conclusions when



4 While not specifically pleaded in Plaintiff’s Complaint, this Court has
federal-question jurisdiction (28 U.S.C. § 1331) over claims arising under the
Telephone Consumer Protection Act (TCPA). Mims v. Arrow Fin. Servs., LLC,
565 U.S. 368, 387, 132 S. Ct. 740, 753 (2012).

                                        4
       Case 1:20-cv-02612-JPB Document 25-1 Filed 10/02/20 Page 5 of 11




they are “couched as [] factual allegation[s].” Id. at 678-79. Together with the

complaint, this Court may consider any matters appropriate for judicial

notice. Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).

I.    This Court lacks jurisdiction because Plaintiff has not alleged a
      sufficient injury.

      In order to invoke this Court’s jurisdiction, Plaintiff must show there is

a case or controversy under Article III of the Constitution. Lujan v. Defenders

of Wildlife, 504 U.S. 555, 560, 112 S. Ct. 2130, 119 L. Ed. 2d 351 (1992).

Specifically, “[t]he plaintiff must have (1) suffered an injury in fact, (2) that is

fairly traceable to the challenged conduct of the defendant, and (3) that is

likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins,

136 S. Ct. 1540, 1547, 194 L. Ed. 2d 635 (2016) citing Lujan, 504 U.S. at 560-

61; Jacobson v. Fla. Sec’y of State, No. 19-14552, 2020 U.S. App. LEXIS

28078, at *14 (11th Cir. Sep. 3, 2020). An injury in fact must also be concrete,

meaning it “must be ‘de facto’; that is, it must actually exist.” Spokeo, Inc.,

136 S. Ct. at 1548.

      Plaintiff’s sole allegation of injury is the receipt of a text message 5 from

Sen. Unterman’s campaign followed by a single message confirming he would


5An audit of Battleground Connect’s records demonstrates that only a single
text message from Sen. Unterman’s campaign was sent to Plaintiff’s phone.
[Doc. 9-5, ¶¶ 7-9].

                                         5
       Case 1:20-cv-02612-JPB Document 25-1 Filed 10/02/20 Page 6 of 11




not receive further messages after Plaintiff requested to be removed from the

texting list. [Doc. 10, ¶¶ 14, 16 and p. 17]. Plaintiff claims that this brief

interaction caused a variety of harms to his phone, including depleting its

battery and taking up storage space, and that he suffered injuries such as his

“lost time” to draft and send a one-word response to the only text message he

received from the campaign. [Doc. 10, ¶ 27].

      When reviewing the alleged injury of another recipient of a single text

message—this one from an attorney, not a congressional campaign—the

Eleventh Circuit determined that the receipt of a single text message was not

a sufficiently concrete harm to constitute an injury for purposes of standing

under the TCPA:

      [Plaintiff] has not alleged anything like enjoying dinner at home with
      his family and having the domestic peace shattered by the ringing of
      the telephone. Nor has he alleged that his cell phone was searched,
      dispossessed, or seized for any length of time. [Plaintiff’s] allegations
      of a brief, inconsequential annoyance are categorically distinct
      from those kinds of real but intangible harms. The chirp, buzz, or
      blink of a cell phone receiving a single text message is more akin to
      walking down a busy sidewalk and having a flyer briefly waived in
      one’s face. Annoying, perhaps, but not a basis for invoking the
      jurisdiction of the federal courts.

Salcedo v. Hanna, 936 F.3d 1162, 1172 (11th Cir. 2019) (emphasis added).

Further, as another court found, a text message confirming that an

individual was unsubscribed is also not the basis for an injury, because it “did



                                         6
      Case 1:20-cv-02612-JPB Document 25-1 Filed 10/02/20 Page 7 of 11




not constitute unsolicited telemarketing” and was not the type of “invasion of

privacy contemplated by Congress in enacting the TCPA.” Ibey v. Taco Bell

Corp., No. 12-CV-0583-H (WVG), 2012 U.S. Dist. LEXIS 91030, at *8 (S.D.

Cal. June 18, 2012).

      Plaintiff has not alleged anything approaching an injury sufficient

under binding Eleventh-Circuit precedent. A single text message, followed by

his request to be unsubscribed, and then prompt confirmation—with no

further messages—is not a sufficiently weighty injury to constitute a concrete

harm that can invoke the jurisdiction of this Court for a violation of the

TCPA. Salcedo, 936 F.3d at 1173. This Court should dismiss Plaintiff’s

Complaint on this basis alone.

II.   Plaintiff fails to invoke this Court’s jurisdiction because he
      does not plead that a peer-to-peer text message system violates
      the TCPA.

      Plaintiff has not adequately pleaded that a peer-to-peer text message

system violates the TCPA. 47 U.S.C. § 227(b)(1)(A) prohibits “using any

automatic telephone dialing system or an artificial or prerecorded voice.” It

also prohibits “initiat[ing] any telephone call to any residential telephone line

using an artificial or prerecorded voice to deliver a message without the prior

express consent of the called party[.]” 47 U.S.C. § 227(b)(1)(B). The TCPA

provides vendors with three options: “[t]hey may obtain consumers’ consent

                                        7
      Case 1:20-cv-02612-JPB Document 25-1 Filed 10/02/20 Page 8 of 11




to robocalls. They may connect each potential customer with a human

representative. Or they may face liability under the Act.” Glasser v. Hilton

Grand Vacations Co., LLC, 948 F.3d 1301, 1312 (11th Cir. 2020). Plaintiff’s

sole theory is that, because an unsubscribed message was returned

immediately, therefore the system used must have been automatic. [Doc. 10,

¶¶ 14-17].

      Battleground Connect, the vendor utilized by Sen. Unterman’s

campaign, uses a technology called peer-to-peer text messaging. 6 What We

Do, https://www.battlegroundconnect.com/services (noting it provides “Peer to

Peer Texts”); [Doc. 9-5 at ¶¶ 3-5]. Each text message sent by a peer-to-peer

system requires human interaction. Id. at ¶ 3. The universe of phone

numbers utilized for Sen. Unterman’s campaign was obtained from a list of

registered voters based on publicly available information—in other words, it

was not collected randomly. Id. at ¶ 6.

      The fact that a human sends each text message is critically important.

In Glasser, the Eleventh Circuit found that a system is not an “automatic”

dialing system for purposes of the TCPA when “the system requires a


6A factual attack on subject-matter jurisdiction can include a review of
declarations that go to the facts necessary to support this Court’s jurisdiction.
Lawrence, 919 F.2d at 1529.


                                          8
      Case 1:20-cv-02612-JPB Document 25-1 Filed 10/02/20 Page 9 of 11




human’s involvement before it places any calls.” Id. Further, the Court found

a key factor in the system not being an automatic system for purposes of the

TCPA was that “[h]uman intervention [was] necessary.” Id. Just like the

system that was not an automatic dialing system in Glasser, the text

messages sent to Plaintiff were sent only with human involvement. 7

      Despite Plaintiff’s other claim that the text messages were sent using a

“random or sequential number generator,” [Doc. 10, ¶ 23], the messages were

in fact targeting particular individuals based on a voter file. [Doc. 9-5 at ¶ 6].

Because the text messages were targeting particular individuals, this is an

independent reason they were not an automated dialing system of the type

prohibited by the TCPA. See Smith v. Truman Rd. Dev., LLC, 4:18-cv-00670-

NKL, 2020 LEXIS 74330 at *26-*27 (W.D.Mo. April 28, 2020) (collecting

cases).

      Plaintiff speculates that the original message he received was sent

automatically. But this Court does not have subject-matter jurisdiction over a

system that is separate and independent from the type prohibited by the




7The records attached to Mr. Lancaster’s declaration further indicate that
the audit logs demonstrate that he personally sent the text message to
Plaintiff and, after Plaintiff’s request, he did not receive any further text
messages from Sen. Unterman’s campaign. [Doc. 9-5 at ¶¶ 7-9].

                                        9
      Case 1:20-cv-02612-JPB Document 25-1 Filed 10/02/20 Page 10 of 11




TCPA. This Court should dismiss Plaintiff’s Complaint for lack of subject-

matter jurisdiction.

                                CONCLUSION

      Plaintiff is apparently seeking to continue a political battle for an

election that the people of Georgia’s Seventh Congressional District decided

on June 9. Plaintiff has not alleged an injury sufficient to invoke this Court’s

jurisdiction, and he has misconstrued the law to pursue a false narrative. For

all the foregoing reasons, this Court should dismiss Plaintiff’s Amended

Complaint with prejudice.



      Respectfully submitted this 2nd day of October, 2020.

                               TAYLOR ENGLISH DUMA LLP

                               /s/ Bryan P. Tyson
                               Bryan P. Tyson
                               Georgia Bar No. 515411
                               btyson@taylorenglish.com
                               Loree Anne Paradise
                               Georgia Bar No. 382202
                               lparadise@taylorenglish.com
                               1600 Parkwood Circle, Suite 200
                               Atlanta, GA 30339
                               Telephone: 678.336.7249

                               Attorneys for Defendants




                                       10
     Case 1:20-cv-02612-JPB Document 25-1 Filed 10/02/20 Page 11 of 11




                    CERTIFICATE OF COMPLIANCE

     Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS

has been prepared in Century Schoolbook 13, a font and type selection

approved by the Court in L.R. 5.1(B).

                                   /s/ Bryan P. Tyson
                                   Bryan P. Tyson
